DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of the Claims
This Office action is in response to applicant’s amendment filed 3/23/2021.  Applicant has amended claims 1, 9, 11, and 20.  Claims 1-20 are currently pending and allowed below.
Response to Amendment
The rejection of claims 1-20 under 35 USC 101 is withdrawn in light of Applicant’s amendment which integrates the abstract idea into a practical application of that abstract idea. 
ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.	
	The closest prior art is Marcus (US 2009/0024430) in view of Yigit et al. (US 2018/0350229 in further view of Perry et al. (US 2016/0300178).  The closest prior art teaches defining a beat within a city for a parking enforcement officer within which enforcement activities are to be performed by the officer; regularly tracking activities of the officer while on 
	The closest prior art does not teach determining whether to interrupt the officer with the request for the new assignment, by calculating a priority of importance of an event being performed or about to be performed by the officer; comparing the priority of the event with a priority of the new assignment or a threshold; or that the determining that interrupting the officer is not necessary to determine availability of the officer is based on the comparison of the priority of the event and the priority of the new assignment or the threshold.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683